Citation Nr: 0921311	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  05-03 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to restoration of a 100 percent rating for lung 
cancer of the left lower lobe, for the period beginning 
December 1, 2004, to include whether a current rating in 
excess of 10 percent since December 1, 2004 is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1967 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In the substantive appeal which was received at the RO in 
January 2005, the Veteran raised the issue of entitlement to 
service connection for a psychiatric disorder, asserted to be 
secondary to the service-connected lung cancer of the left 
lower lobe.  This claim is not inextricably intertwined with 
the current appeal and is, therefore, referred to the agency 
of original jurisdiction for appropriate action.  

FINDINGS OF FACT

1.  The Veteran was diagnosed with lung cancer and 
subsequently underwent a left lower lobe lobectomy in October 
2002. 

2.  The Veteran did not receive further cancer treatment 
following the lobectomy in October 2002. 

3.  Service connection for lung cancer was granted by rating 
decision dated July 2003, with a 100 percent evaluation 
effective March 18, 2003.

4.  In August 2003, the RO notified the Veteran of a proposal 
to reduce the disability evaluation from 100 percent to 10 
percent for his lung cancer based on the evidence of record.  

5.  In a September 2004 rating decision, the RO reduced the 
rating to 10 percent, effective December 1, 2004, for the 
Veteran's lung cancer.

6.  Throughout the entire period beginning December 1, 2004, 
the Veteran's pulmonary disability has been manifested by 
pulmonary function tests (PFT) which were essentially within 
normal limits.


CONCLUSIONS OF LAW

1.  The reduction of the rating for lung cancer of the left 
lower lobe from 100 percent to 10 percent, for the period 
beginning December 1, 2004, was proper.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.115b, Diagnostic 
Codes (DCs) 6819-6604 (2008).  

2.  The criteria for a rating in excess of 10 percent for 
lung cancer of the left lower lobe, for the period beginning 
December 1, 2004, have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.115b, DCs 6819-6604 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

While a veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran. 38 C.F.R. § 4.3 (2008).

In this case, service connection for lung cancer was granted 
on a presumptive basis due to herbicide exposure in a July 
2003 rating decision.  At that time, a 100 percent evaluation 
was assigned pursuant to 38 C.F.R. § 4.97, DC 6819, effective 
March 18, 2003, the date on which the RO received the claim 
for service connection.  

In August 2003, the RO proposed to reduce the rating for the 
Veteran's lung cancer to 10 percent based in part on a July 
2003 VA examination.  In September 2004, the RO reduced this 
rating to 10 percent, effective December 1, 2004.  The 
Veteran appealed the August 2003 rating decision and contends 
that his 100 percent rating was improperly reduced and should 
be continued.  

Propriety Of Reduction of the 100% Rating To 10%

The Board first considers the rating reduction procedure.  
Under DC 6819, a single disability rating of 100 percent is 
warranted for malignant neoplasms of the respiratory system.  
The Note following this diagnostic code indicates that the 
100 percent disability rating shall continue beyond the 
cessation of surgical, X- ray, antineoplastic chemotherapy, 
or other therapeutic procedures with a mandatory VA 
examination at the expiration of six months.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. §3.105(e).  
If there has been no local reoccurrence or metastasis, the 
disability is to be rated on residuals.

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  VA must also notify the 
Veteran that he has 60 days to present additional evidence 
showing that compensation should be continued at the present 
level.  38 C.F.R. § 3.105(e) (2008).  

After completing the predetermination procedures, VA must 
send the Veteran written notice of the final action, which 
must set forth the reasons for the action and the evidence 
upon which the action is based.  Where a reduction of 
benefits is found warranted and the proposal was made under 
the provisions of 38 C.F.R. §3.105(e), the effective date of 
the final action shall be the last day of the month in which 
a 60-day period from the date of notice to the beneficiary of 
the final action expires.  
38 C.F.R. §3.105(i)(2) (2008).  

Additionally, the Board notes that the provisions of 38 
C.F.R. §§ 3.343 and 3.344 (2008), which pertain to 
terminations of total disability ratings and to rating 
reductions, are not applicable in this case, as the post-
surgery reevaluation of the 100 percent disability rating 
assigned for the Veteran's lung cancer was specifically 
provided for by the pertinent rating criteria.  See also 
38 C.F.R. § 3.344(c) (which stipulates that the provisions of 
paragraphs (a) and (b) of this section apply to ratings which 
have continued for long periods at the same level (5 years or 
more)).  

In the present case, the Veteran was notified of the proposed 
action to reduce his schedular rating for lung cancer 
disability in August 2003 and was given more than the 
required 60 days to present additional evidence.  The RO also 
notified him of the planned action taken and his right to a 
hearing in a letter which accompanied the proposed rating 
decision.  As such, VA met the due process requirements under 
38 C.F.R. §3.105(e) and (i) (2008).  

The Board must now consider whether the procedural 
requirements of DC 6604, governing the evaluation of chronic 
pulmonary disease have been met.  In this case, the record 
reflects that the Veteran underwent a lower left lobectomy in 
October 2002 and did not receive further treatment.  
Significantly, the oncologist's October 2002 report indicated 
that this rare type of lung cancer is not responsive to 
chemotherapy and that radiation was not recommended as the 
cancer was successfully removed with surgery.  Thus, even 
though he was being monitored by his physicians and receiving 
regular check-ups, his cancer treatment ended with the 
lobectomy in October 2002.  

At the VA examination in July 2003, the examiner specifically 
reported that the Veteran was "doing well" and had "no 
significant symptomatology."  At that time, the Veteran was 
referred for PFT.  Such testing, which was completed in 
August 2003, reflected normal spirometry and Diffusion 
Capacity of the Lung for Carbon Monoxide (DLCO).

On the basis of the June 2003 examination, including the 
August 2003 PFT, the RO proposed decreasing his disability 
rating to 10 percent in August 2003, provided him the 60-day 
opportunity to submit additional evidence, and advised him of 
his right to a hearing on the proposed new disability rating. 

While the Veteran submitted a statement in September 2003 
asserting that his cancer may return at any time, and that he 
had experienced pain, fever, pneumonia, pleural effusion, 
chest tubes and great mental stress after being diagnosed 
with a rare lung cancer, he did not assert that his cancer 
treatment was still ongoing or had occurred within the past 
six months.  

Moreover, in this case, there is no conflicting evidence to 
undermine the validity of the clinical findings noted in the 
treatment reports.  Significantly, at the time the RO sent 
notice of its intention to reduce the Veteran's benefits in 
August 2003, his VA examination from July 2003 indicated that 
he had not received any sort of treatment for his lung cancer 
since the lobectomy in October 2002.  Finally, the evidence 
does not show any reoccurrence or metastasis of lung cancer 
at the time of the September 2004 rating decision.  See, 
e.g., June 2004 VA respiratory examination.  [This conclusion 
is also supported by the December 2004 VA examination in 
which no reoccurrence or metastasis of lung cancer was 
found.]  

Thus, because evidence has shown no local recurrence or 
metastasis following the last documented lung cancer 
treatment (e.g. lobectomy) in October 2002, the Board finds 
the reevaluation of the disability rating pursuant to DC 6604 
and reduction by rating decision dated in September 2004, 
made effective December 1, 2004, was procedurally proper.  

Entitlement to Rating Greater Than 10% Since December 1, 2004

At the time of the reduction in September 2004, the Veteran's 
lung cancer residuals were assigned a rating of 10 percent, 
effective December 1, 2004.  He argues that he is entitled to 
a rating in excess of 10 percent since December 1, 2004.

The Veteran's increased rating claim is an appeal from an 
initial assignment of a disability rating.  As such, the 
claims require consideration of the entire time period 
involved.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

DC 6819 allows that, if there has been no local reoccurrence 
or metastasis, the Veteran's lung disability must be rated on 
residuals.  Here, from December 1, 2004, the Veteran's lung 
cancer residuals have been rated at 10 percent, under DC 6604 
for chronic obstructive pulmonary disease (COPD).  DC 6604 is 
the appropriate rating code because his main complaints 
regarding residuals were shortness of breath and fatigue.  
The next higher rating of 30 percent requires evidence of: 

*	Forced Expiratory Volume in one 
second (FEV-1) of 56 to 70 percent 
predicted; 
*	FEV-1/Forced Vital Capacity (FVC) 
of 56 to 70 percent; or 
*	DLCO (SB) 56 to 65 percent 
predicted.  

In this case, the Board concludes that a rating in excess of 
10 percent is not warranted for any portion of the appeal 
period.  Specifically, PFTs completed in December 2004 showed 
FEV-1 of 93% predicted, FEV-1/FVC of 77%, and DLCO of 85%.  
Such test results do not support the criteria for a 
30 percent rating.  See 38 C.F.R. § 4.97, DC 6604.  [More 
recent medical records do not refute these findings.]  

The Board has considered the Veteran's complaints of long 
recovery, pain, fever, pneumonia, pleural effusion, and chest 
tubes and notes that those complaints were compensated during 
the period that he received the 100 percent disability 
rating.  

The Board has also considered the Veteran's statements as to 
his current complaints of shortness of breath and fatigue.  
Further, while the Board appreciates his concerns regarding a 
possible decreased life expectancy and reoccurrence of the 
cancer, the Board cannot rate on future problems that may or 
may not occur.  The Veteran admits that his prognosis is 
unknown.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because such actions require only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470.  
However, residuals of lung cancer are not the type of 
disorder that a lay person can provide competent evidence 
regarding questions of severity.  See Robinson v. Shinseki, 
No. 06-0164, 2009 WL 524737 (Fed. Cir. March 3, 2009). 

The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant higher ratings for his 
residuals of lung cancer; however, disability ratings are 
made by the application of a schedule of ratings which is 
based on average impairment of earning capacity as determined 
by the clinical evidence of record.  Therefore, the Board 
finds that the medical findings, which directly address the 
criteria under which the service-connected disability is 
evaluated, more probative than the Veteran's assessment of 
the severity of his disability.

Significantly, at the December 2004 examination, the examiner 
noted that the Veteran could "walk a flight of stairs" and 
"walk at 3 miles an hour without difficulties."  Also at 
that time, the Veteran denied any significant cough and 
reported that he is fairly active with no significant 
limitations.  Upon physical examination, the examiner noted 
that the Veteran's lungs were "clear to auscultation 
bilaterally" and that there were "no wheezes or prolonged 
expiratory phase."  In conclusion, the examiner found "no 
evidence of recurrence of . . . [the Veteran's] tumor and no 
significant pulmonary complaints."  

Additionally, a private treatment record dated August 2005, 
indicated that the lung parenchyma was clear, major airways 
were patent, cardiomediastinal structures were normal, and 
there was no hilar or mediastinal adenopathy or pleural 
effusion.  

Based on the foregoing examination results, the Board finds 
that the evidence does not demonstrate that a rating in 
excess of 10 percent under DC 6604 is warranted.

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2008), but finds that the evidence does not 
show that the Veteran's lung cancer residuals have caused 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities, necessitated 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.  

The Veteran contends that PFTs are not good assessors of his 
residuals as he had a rare form of lung cancer, affecting the 
lower lobe rather than the upper lobe.  The Board finds an 
extraschedular evaluation is not warranted, particularly in 
light of his ability to function normally in his daily life.

There is no evidence that residuals of lung cancer have 
affected the Veteran's employability.  The evidence shows 
that he retired in 1996 and since then worked in his tree and 
electric business, which he sold prior to being diagnosed 
with cancer.  He currently does volunteer work.  There have 
been no periods of hospitalization.  Based on the foregoing, 
the Board finds that the requirements for a referral for an 
extraschedular evaluation for his disability under the 
provisions of 38 C.F.R. §3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

In conclusion, throughout the entire period of the claim, the 
Board finds that the Veteran's symptoms do not warrant a 
disability rating in excess of 10 percent since December 1, 
2004.

Duties To Notify And To Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

The Veteran's lung cancer claim arises from his disagreement 
with a stage of the initial evaluation following the grant of 
service connection.  Courts have held that, once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 
Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
private and VA treatment records, and he was afforded VA 
examinations in July 2003, August 2003 (PFT), June 2004, and 
December 2004.  The Board finds that no additional assistance 
is required to fulfill VA's duty to assist. Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The reduction of a 100 percent rating for lung cancer of the 
left lower lobe, for the period beginning December 1, 2004, 
was proper, and a current rating in excess of 10 percent for 
this disability is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


